Appeal by defendant from a judgment of the County Court, Nassau County, rendered July 21, 1975, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed (see People v Lent, 50 AD2d 936; cf. People v Tinsley, 35 NY2d 926) and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). We note that defendant’s claim of an off-the-record sentence promise or understanding is more properly asserted by motion pursuant to CPL article 440 (see People v Wetmore, 51 AD2d 591). Martuscello, Acting P. J., Cohalan, Margett, Damiani and Hawkins, JJ., concur.